This case was originally decided by this Court on October 8, 1932. See foregoing opinion, 143 Sou. Rep. 738. Owing to the pendency of other cases involving kindred and related questions concerning the rights, duties, obligations and burdens of Boards of Public Instruction, when sued in an action at law to enforce a liability in debt for the payment of money, a rehearing was granted and a reargument ordered, especial reference being had to the proposition just stated.
Since the reargument of this case, this Court has considered and decided the case of Board of Public Instruction v. Kennedy (opinion filed March 21, 1932), 109 Fla. 153, 147 Sou. Rep. 250, wherein was reviewed and restated by this Court, the legal liability of school boards in the State of Florida, as well as the circumstances under which recovery of judgments at law may be had against them as a means of enforcing obligations by them incurred on lawful contracts, or for lawful debts. What was said in that opinion is all that is necessary to be again stated and reaffirmed by us in disposing of the present case on rehearing, insofar as was involved in the present case the liability of plaintiff in error, as a school board, to judgment in an action at law.
The other propositions of law peculiar to this particular case which were heretofore discussed and decided in the former opinion filed in this suit on October 8, 1932, are also reaffirmed on this rehearing. *Page 22 
So on the authority of the opinion heretofore filed herein as that opinion stands modified by our latest opinion filed in the case of Board of Public Instruction of Okaloosa County v. Kennedy, supra, the judgment of the court below is hereby reaffirmed.
Judgment reaffirmed on rehearing.
WHITFIELD, TERRELL, BROWN and BUFORD, J. J., concur.
ELLIS, J., dissents.